Citation Nr: 1452725	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  12-19 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability. 

2.  Entitlement to an initial rating in excess of 10 percent prior to May 25, 2012 and in excess of 50 percent from May 25, 2012 for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from June 1976 to May 1986, from November 1988 to August 1992, from April 1997 to December 1997, and from December 2003 to July 2009.  

These matters come before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston Salem, North Carolina.   

The issue of entitlement to an increased initial rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

The most probative evidence of record is against a finding that the Veteran has right shoulder disability causally related to, or aggravated by, active service.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in March 2009.  

The claims file includes some service treatment records (STRs), post service clinical records, Social Security Administration (SSA) records, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Numerous clinical records reflect that the Veteran had complaints of pain in the shoulders, although, the majority of the records deal solely with the left shoulder.  

The clinical records reflect no chronic disability of the right shoulder despite some complaints of pain.  A March 2008 STR reflects complaints of bilateral shoulder pain, but no muscle tenderness was seen on examination.  An August 2008 STR reflects that the Veteran's shoulders showed no abnormalities.  A December 2009 record reflects no shoulder abnormality.  A February 2010 record reflects no shoulder abnormality.  A November 2012 VA clinical note reflects that the Veteran reported muscle aches "all over."  He was assessed with possible fibromyalgia. 

A 2013 VA examination report for the Veteran's cervical spine reflects that the Veteran had normal sensation to light touch of the right shoulder area.  He did not have radiculopathy of the right upper extremity.

A January 2013 follow up neurological evaluation record reflects that the Veteran had numerous complaints of pain, to include the neck, shoulders, upper back, knees, and lower back.  He was noted to have normal strength in the upper extremities.  The assessment was possible fibromyalgia.

February 2013 correspondence from Orlando Arthritis Institute reflects that the Veteran has a history of severe arthralgias and myalgias and was currently undergoing further evaluation to rule out an underlying systemic autoimmune rheumatic disease.  It was noted that X-ray of the shoulders were "entirely unremarkable."  The Veteran's shoulders had full range of flexion, abduction, and rotation.  The impression was that the Veteran's clinical picture was most consistent with fibromyalgia.  

March 2013 correspondence from Pain Management Center of West Orange reflects that the Veteran was noted to have pain in many joints.  The examiner stated that the Veteran presents with evidence of fibromyalgia syndrome.  No specific disability of the right shoulder was noted.

A May 2013 Pain Management Center West Orange record reflects pain in both shoulders.  Muscle tone and Muscle size were normal and symmetrical.  There were no abnormal intrinsic muscle movements.  It was noted that the Veteran presents with "strong evidence of facet syndrome".  (Facet syndrome is a disability of the spine; the Veteran is already service-connected for disabilities of the spine.)

A June 2013 private record from Dr. C. Jassir, Pain Management Center of West Orange, reflects that the Veteran had fibromyositis (i.e. fibromyalgia).  He had complaints of pain in both shoulders, among other areas.

July 2013 SSA correspondence reflects that the Veteran has "the following severe impairments: cervical spondylosis, lumbar degenerative disc disease and strain, fibromyalgia, multiple joint osteoarthritis, worse in the shoulders, knees and hips, possible carpal tunnel syndrome, recurrent migraine headaches, temporomandibular joint dysfunction, diabetes mellitus, posttraumatic stress disorder (PTSD), major depressive disorder and anxiety disorder."  The Board acknowledges the statement of osteoarthritis in the shoulders, but finds that it is not probative.  The evidence which is cited in the SSA determination reflects complaints of pain, but does not note arthritis in the right shoulder.  The Board finds that the clinical records which find that the Veteran's shoulder pain was likely due to fibromyalgia, and that he had no abnormalities of the shoulder are more probative than the SSA examiner's interpretation of the records.  In addition, the February 2013 private record reflects that the Veteran's x-ray was "entirely unremarkable", which does not support a finding of osteoarthritis.

A May 2014 VA examination report for the Veteran's left shoulder notes limited abduction of the right shoulder due to pain.  Pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  In this case, the Veteran's pain has been clinically linked to a disability other than a "shoulder" disability.  (The Veteran's claim for entitlement to service connection for fibromyalgia has been denied by the RO and an appeal is not before the Board.)

In sum, the evidence supports a finding that the Veteran's right shoulder pain is most likely related to an autoimmune disorder or a disability causing diffuse or widespread pain, rather than a disability of the right shoulder.  Pain in the right shoulder has not been shown to be evidence of an actual right shoulder disability.  The Board notes that facet syndrome, fibromyalgia/fibromyositis, and autoimmune diseases have not been shown to be diseases of the shoulder, even though they may affect the shoulder by causing pain or swelling.  As noted above, the clinical evidence does not support a right shoulder disability.  

The Veteran is competent to report symptoms such as pain; however, he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation of his shoulder pain.  Importantly, the clinical opinions which note diagnoses such as facet syndrome, fibromyalgia, fibromyositis, or an autoimmune disability, are more probative than his lay statements.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011). 

As a service connection claim requires, at a minimum, medical evidence of a current disability, the Veteran's claim for service connection for a right shoulder disability is not warranted in this case. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), and Degmetich v. Brown, 104 F. 3d 1328 (1997).  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Entitlement to service connection for a right shoulder disability is denied.


REMAND

In July 2014, the RO issued a supplemental statement of the case (SSOC) after reviewing a May 29, 2014 VA examination report.  In August 2014, the Veteran submitted a VA Form 21-0960P-3 (Review Post Traumatic Stress Disorder (PTSD) Disability Benefits Questionnaire), which appears to be dated July 30, 2014.  The Veteran did not submit a waiver of RO consideration, and the RO has not issued an SSOC with consideration of the newly received evidence. 

In the present case, the Veteran is unrepresented, has not submitted a waiver of RO consideration of the new evidence, and submitted his substantive appeal prior to February 2, 2013.  (See section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154 which amends 38 U.S.C. § 7105 by adding new paragraph (e), which states that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.)  

Thus, the claim must be remanded for the RO for readjudication with consideration of the newly received evidence.

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of entitlement to an initial rating in excess of 10 percent prior to May 25, 2012 and in excess of 50 percent from May 25, 2012 for posttraumatic stress disorder (PTSD) with consideration of the VA Form 21-0960P-3 dated July 30, 2014, and all other newly received evidence, if any.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


